Citation Nr: 0835371	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  99-16 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain during the period from October 4, 2004, to 
April 24, 2007.

2.  Entitlement to a rating in excess of 20 percent for 
chronic mechanical low back pain and degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with spinal stenosis after April 25, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for chronic mechanical low back pain secondary to a service-
connected left below-the-knee amputation with a 10 percent 
rating effective from October 2, 1997.  In an April 2006 
decision the Board denied entitlement to a rating in excess 
of 10 percent for lumbosacral strain for the period from 
October 2, 1997, to October 3, 2004.  The issue of 
entitlement to a rating in excess of 10 percent after October 
4, 2004, was remanded for additional development.  The RO 
subsequently granted an increased 20 percent rating for 
chronic mechanical low back pain and degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with spinal stenosis effective April 25, 2007.  

It is significant to note that the April 2006 Board decision 
also referred several issues raised by the veteran back to 
the RO for development and adjudication.  Correspondence 
submitted by the veteran in July 2008 indicates the RO is 
presently working on the adjudication of additional claims.  
As these matters have apparently not been perfected for 
appellate review, the Board has no jurisdiction over the 
claims.  The issues as listed on the title page of this 
decision are the only matters before the Board on appeal.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's lumbosacral strain during the period from 
October 4, 2004, to April 24, 2007, was manifested by no more 
than lumbosacral strain with characteristic pain on motion, 
slight limitation of lumbar spine motion, or mild 
intervertebral disc syndrome, including as a result of pain 
and dysfunction.

3.  The veteran's chronic mechanical low back pain and 
degenerative joint disease and degenerative disc disease of 
the lumbar spine with spinal stenosis after April 25, 2007, 
are manifested by no more than moderate intervertebral disc 
syndrome with recurring attacks or moderate limitation of 
motion of the lumbar spine, including as a result of pain and 
dysfunction. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain during the period from October 4, 2004, to 
April 24, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243, 5292, 5293, 5295 (before and after 
September 23, 2003).

2.  The criteria for a rating in excess of 20 percent for 
chronic mechanical low back pain and degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with spinal stenosis after April 25, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 
(before and after September 23, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2003 and May 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (April. 30, 2008).  During this 
appeal, the Court in Dingess/Hartman found that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record reveals that notice as to these matters 
was provided in the May 2006 correspondence.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

Although the initial appeal in this case arose from a 
February 1998 rating decision establishing service connection 
before enactment of the VCAA, the veteran was subsequently 
provided VCAA notices prior to the re-adjudication of his 
claims in October 2007.  The Board notes the VCAA notice 
information provided did not meet all of the foregoing 
requirements for an increased rating claim notice; however, 
the present issue did not arise from an increased rating 
claim nor is any notice defect in this case shown to affect 
the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where VA can show that a VCAA 
notice error did not affect the essential fairness of the 
adjudication such errors would not require reversal.  To 
demonstrate this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 45.

The Board finds that VCAA notice letters specifically 
informed the veteran that he should submit evidence showing 
his service-connected disability had increased in severity or 
gotten worse and suggested documents and records that would 
tend to demonstrate this worsening.  He was also provided 
information regarding relevant rating criteria, including in 
the April 2006 Board decision.  The issues remaining on 
appeal were subsequently re-adjudicated in an October 2007 
rating decision and a supplemental statement of the case.  In 
light of the information provided in this case, the Board 
finds a reasonable person could be expected to understand 
from the notices what was needed.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The veteran was requested to identify any VA treatment 
records pertinent to his claim by correspondence dated in May 
2006, but provided no subsequent information.  The Board 
finds further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Increased Rating Claims
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)



5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

                  
38 C.F.R. § 4.71, Plate V (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The September 23, 2002, regulation revisions also 
specifically provided for alternative separate, combined 
ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  Previously 
the rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.  38 C.F.R. § 4.124a (2007).  

Factual Background and Analysis

Service medical records show that during combat in Vietnam 
the veteran sustained a shell fragment wound to the left 
lower extremity ultimately requiring a below-the-knee 
amputation.  VA medical examination in November 1969 noted an 
amputation stump, 81/2 inches below the left patella.  There 
was a 61/2 inch healed, mildly tender scar.  There was atrophy 
and quadriceps weakness of 40-to-50 percent.  The veteran 
complained of pain in the left stump at rest, which would 
wake him from sleep.  He walk with a limp when using his 
prosthesis.

VA examination in June 2003 revealed forward flexion of the 
lumbosacral spine to 65 degrees with subjective complaints of 
pain and total thoracolumbar range of motion in excess of 120 
degrees.  There was tenderness to the right lumbosacral 
paraspinal muscles and straight leg raise testing was 
positive on the right, but X-rays of the lumbosacral spine 
were normal and the examiner found no intervertebral disc 
syndrome upon objective examination.

In correspondence dated on October 4, 2004, the veteran's 
private chiropractor noted treatment was being provided for 
lower back pain.  The diagnoses included lumbar subluxation 
with muscle spasm and disc degeneration.  There was also some 
possible lumbar disc bulging or herniation.

In April 2006, the Board denied a rating in excess of 10 
percent for lumbosacral strain from October 2, 1997 to 
October 3, 2004.  The issue of a rating in excess of 10 
percent from October 4, 2004 was remanded for further 
development, to include contacting the veteran and requesting 
information regarding any additional treatment he had 
received for his lumbosacral spine since October 2004.  The 
veteran did not respond.

At his VA examination on April 25, 2007, the veteran 
complained of variable, sharp low back pain.  He stated he 
used analgesic medication daily with some relief.  He 
reported flare-ups of pain with prolonged sitting and 
ambulation, but denied any additional range of motion or 
functional impairment beyond his pain.  It was noted he was 
able to walk unaided approximately one block, that he used a 
straight cane occasionally, and that he frequently wore a 
lumbar spine corset.  The veteran stated he had been 
unemployed over the past year and had previously worked for 
the United States Department of Labor.  

Examination revealed forward flexion of the lumbosacral spine 
to 70 degrees (out of a normal 90 degrees), with pain 
starting at 60 degrees, backward extension to 10 degrees (out 
of a normal 30 degrees), with pain starting at 10 degrees and 
ending at 20 degrees.  Right and left lateral flexion and 
rotation were to 20 degrees (out of a normal 30 degrees), 
with pain starting at 15 degrees and ending at 20 degrees.  
The examiner noted the veteran's pain increased with 
repetitive motion.  Additional limitations included pain, 
weakness, and lack of endurance.  There was objective 
evidence of tenderness to the lumbar spine paraspinal 
musculature and straightening of the lumbar lordosis.  

Sensory examination revealed decreased sensation to the right 
foot in a stocking distribution.  There was decreased right 
lower extremity motor power of 4/5.  There was evidence of 
hyporeflexia due to diabetes mellitus.  Straight leg raise 
testing was positive on the right.  The examiner noted 
intervertebral disc syndrome existed with seven 
incapacitating episodes of approximately three days each over 
the past twelve months.  It was not indicated whether this 
was physician - ordered bed rest.  It was noted that an 
October 2006 magnetic resonance imaging (MRI) scan revealed 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine at L3-4 through L5-S1 with spinal 
stenosis at L4-5.  The examiner provided a similar diagnosis.  

On VA examination in September 2007 the veteran complained of 
variable, sharp low back pain.  He stated he used Tylenol as 
needed without much relief.  He reported flare-ups after 
prolonged sitting and with sudden movements.  It was noted he 
was able to walk unaided approximately one block without 
pain, that he used a cane, and that he reported he was 
frequently unsteady.  The veteran reported he had been 
unemployed over the past year secondary to low back pain due 
to prolonged sitting.  

There was no obvious pathology upon examination.  Range of 
motion studies revealed forward flexion revealed forward 
flexion of the lumbosacral spine to 90 degrees (out of a 
normal 90 degrees), with pain starting and ending at 
90 degrees, backward extension to 30 degrees (out of a normal 
30 degrees), with pain starting at 20 degrees and ending at 
30 degrees.  Left and right lateral flexion were to 
20 degrees (out of a normal 45 degrees), with pain starting 
and ending at 20 degrees.  Left and right lateral rotation 
were to 20 degrees (out of a normal 30 degrees), with pain 
starting and ending at 20 degrees.  The examiner noted the 
veteran's pain increased with repetitive motion.  Additional 
limitations included pain, weakness, and lack of endurance, 
equally upon repetitive use or during flare-ups.  There was 
objective evidence of tenderness to the bilateral lumbar 
spine paraspinal musculature, but no evidence of weakness or 
spasm.  There was straightening of the lumbar lordosis.  

Neurological examination revealed sensations were intact with 
decreased bilateral lower extremity motor power of 4/5.  
There was hyporeflexia due to diabetes mellitus.  Lasgue's 
sign was negative.  The examiner noted there had been no 
incapacitating episodes due to intervertebral disc syndrome 
over the past twelve months.  The diagnosis was degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine at L3-4 through L5-S1 with mild spinal 
stenosis.  

Based upon the evidence in this case, the Board finds the 
veteran's service-connected lumbosacral strain during the 
period from October 4, 2004, to April 24, 2007, was 
manifested by no more than lumbosacral strain with 
characteristic pain on motion, slight limitation of lumbar 
spine motion, or mild intervertebral disc syndrome, including 
as a result of pain and dysfunction.  In fact, VA examination 
in June 2003 revealed forward flexion of the lumbosacral 
spine to 65 degrees with subjective complaints of pain and 
total thoracolumbar range of motion in excess of 120 degrees.  
There was tenderness to the right lumbosacral paraspinal 
muscles and straight leg raise testing was positive on the 
right, but X-rays of the lumbosacral spine were normal and 
the examiner found no intervertebral disc syndrome upon 
objective examination.  

Although in correspondence dated October 4, 2004, the 
veteran's private chiropractor noted diagnoses of lumbar 
subluxation with muscle spasm and disc degeneration with some 
possible lumbar disc bulging or herniation, there is no 
probative evidence indicating that prior to April 25, 2007, 
the veteran's low back disability was manifested by moderate 
lumbar spine motion, moderate intervertebral disc syndrome 
with recurring attacks or persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other appropriate 
neurological findings with little intermittent relief.  Nor 
was there objective evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position, listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  There is no evidence prior to 
April 25, 2007, of incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks 
but less than four weeks during the past 12 month period.  
There is also no evidence of a separately compensable nerve 
injury related to this service-connected disability.  
Therefore, entitlement to a rating in excess of 10 percent 
for the veteran's service-connected lumbosacral strain during 
the period from October 4, 2004, to April 24, 2007, is not 
warranted.

The Board also finds that the veteran's service-connected 
chronic mechanical low back pain and degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with spinal stenosis after April 25, 2007, are manifested by 
no more than moderate intervertebral disc syndrome with 
recurring attacks or moderate limitation of motion of the 
lumbar spine, including as a result of pain and dysfunction.  
Range of motion studies reveal forward flexion limited at 60 
degrees due to pain with total thoracolumbar range of motion 
in excess of 120 degrees.  Although the April 2007 VA 
examiner noted evidence of additional limitations included 
pain, weakness, and lack of endurance and straightening of 
the lumbar lordosis with seven incapacitating episodes of 
intervertebral disc syndrome lasting approximately three days 
each over the past twelve months, there is no probative 
evidence of a severe limitation of motion of the lumbar 
spine, including as a result of pain and dysfunction.  

There also no probative evidence of lumbar spine ankylosis, 
severe intervertebral disc syndrome with recurring attacks or 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other appropriate neurological findings with 
little intermittent relief.  Nor was there objective evidence 
of lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  There is no evidence of incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during a 12 month period and no evidence of a 
separately compensable nerve injury related to this service-
connected disability.  Therefore, entitlement to a rating in 
excess of 20 percent for the veteran's service-connected 
chronic mechanical low back pain and degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with spinal stenosis after April 25, 2007, is not warranted. 

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  Although at his September 2007 VA 
examination the veteran reported he had been unemployed over 
the past year as a result of his back pain, the examiner 
provided no additional comments as to this matter.  It is 
significant to note that the veteran is presently in receipt 
of a combined 90 percent service-connected disability rating.  
The Board finds, however, that the overall evidence of record 
is not indicative of a marked interference with employment 
due to the service-connected disability on appeal.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against claims for an increased 
rating.




ORDER

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain during the period from October 4, 2004, to 
April 24, 2007, is denied.

Entitlement to a rating in excess of 20 percent for chronic 
mechanical low back pain and degenerative joint disease and 
degenerative disc disease of the lumbar spine with spinal 
stenosis after April 25, 2007, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


